Citation Nr: 9929497	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  95-28 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. S. Toth, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1971, 
with service in Vietnam from December 1968 to December 1969.  
He was the recipient of a Purple Heart award for wounds 
received in a September 1969 action.  

This matter arises from a rating decision of January 1995, 
which denied service connection for post-traumatic stress 
disorder (PTSD), hearing loss, a shrapnel wound of the left 
ear, a bilateral foot condition, headaches and spurs on the 
spine.  In a decision of November 1995, a VA hearing officer 
granted service connection for PTSD, hearing loss of the left 
ear and a shrapnel fragment wound of the left ear.  In August 
1997, the Board of Veterans' Appeals (Board) remanded the 
case for additional development.  By way of a rating decision 
dated in August 1998, the RO granted service connection for 
hearing loss of the right ear, a bilateral foot condition and 
headaches.  The RO, however, continued to deny service 
connection for a disability classified as service connection 
for spurs on the spine; spinal stenosis with L5-S1 
radiculopathy.  This is the only issue remaining for 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran has recently been diagnosed by medical 
professionals as having radiculopathy L5-S1, spinal stenosis, 
low back pain and spinal spurs.

2.  The veteran has submitted lay evidence of incidents in 
service that could have involved a back injury that led to 
the development of continuing back symptoms.  

3.  The veteran has not submitted medical evidence that 
provides a nexus between the claimed back disability and an 
inservice incident, nor is there any medical evidence which 
provides a nexus between the claimed back disability and the 
back pain which the veteran asserts was present in service 
and thereafter until the present time.  

4.  The claim for service connection for a low back 
disability is not plausible.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a back disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In service, both the entrance examination report and the 
separation examination report indicated that the neurologic 
system and the spine and other musculoskeletal systems were 
found to be normal upon clinical examination.  The veteran 
stated on the medical history form he completed at the time 
of those examinations that he did not have nor had he ever 
had recurrent back pain, arthritis or rheumatism, or any 
other bone, joint, or other deformity.  The service medical 
records were negative for complaints or treatment of a back 
condition.  

VA medical treatment records dated from April 1991 to July 
1994 reflect that the veteran was seen on various occasions 
for complaints that were related to the back and the hip.  An 
outpatient record dated in April 1991 revealed that a verbal 
EMG report had been obtained which indicated that the veteran 
had chronic radiculopathy at L5-S1 and that sciatic 
neuropathy could not be excluded.  The diagnosis was spinal 
stenosis.  Later that month, an assessment of lumbar back 
strain was provided.  In September 1991, the assessment was 
low back pain.  In October 1991, the veteran was hospitalized 
for complaints of pain in the right hip and leg that had been 
present for the past seven months.  Physical findings 
revealed that the gait was normal but the hip joint was 
slightly tender.  In December 1991, the assessment was 
congenital spinal stenosis with a herniated nucleus pulposus 
at C3-C4.  In December 1992, the veteran was seen on an 
outpatient basis complaining of joint stiffness and soreness 
in an area that was not specified in the medical record.  It 
was noted, however, that his back and right hip problem had 
cleared up.  

The veteran underwent a VA examination in September 1994.  
Physical examination revealed that he had full range of 
motion of the lumbar spine.  The impressions listed on an x-
ray report were sclerotic changes of L5-S1 and minimal 
degenerative changes of the hips.  The diagnosis provided in 
the examination report was asymptomatic spurs of the spine.  

In August 1995, the veteran testified at a hearing conducted 
by a VA hearing officer.  He testified that he had problems 
with his back before 1991, but the back condition was not as 
severe.  He also stated that it was possible that lifting or 
carrying heavy bridge panels in service may have had an 
impact on his current back disability.  He thought he had 
complained of back pain while in service.  The pain in 
service was the same as the burning-type pain he was 
currently experiencing.  The pain was present across the 
lower back and down the right leg.  

VA outpatient treatment records dated from July 1994 to 
September 1995 reflect treatment or assessment of complaints 
or conditions that were not related to the back.  

In April 1997, the veteran testified at a travel board 
hearing before the undersigned.  The representative stated 
that the veteran was involved in a serious mortar blast, 
which threw him several feet, and since then symptoms have 
developed.  The veteran testified that he became aware that 
something was happening to his back in his second week of 
training when he participated in the lifting of Temple 
Bridge.  During service, the pain was not severe, however, 
the pain had intensified with age to the extent that over-
the-counter medication did not suffice.  Medical intervention 
eventually was necessary.  

In August 1997, the Board remanded the case for additional 
development, to include the identification of additional 
medical providers who might have information advantageous to 
the veteran and for the conduct of a VA orthopedic 
examination.  The examiner was asked to review the claims 
folder and, following an examination, identify whether the 
veteran had a back disability, and if so, set forth the 
manifestations of the back disability.  If a back disability 
was found, the examiner was to indicate whether it was at 
least as likely as not that service caused or aggravated a 
current back disability.  

The RO sent the veteran a letter in September 1997 asking him 
to furnish the names and addresses of medical providers where 
he might have sought treatment.  He replied that he had 
received treatment recently through VA. 

VA outpatient treatment records dated from September 1995 to 
October 1997 were received.  In June 1997, the veteran 
complained of cervical spine radiculopathy and low back pain.  
The diagnostic impression was probable severe degenerative 
joint disease versus herniated nucleus pulposus of the 
cervical and lumbar spines.  In a medical record of October 
1997, it was noted that the veteran had neck pain for many 
years and pain in the low back to the right hip.  Examination 
indicated that he did not have motor loss, radicular symptoms 
or gait disturbance.  A diagnosis with respect to the lumbar 
spine was not provided. 

In October 1997, the veteran underwent a VA examination.  The 
veteran reported to the examiner that the low back pain began 
approximately 20 years ago and has worsened since then.  
Physical examination revealed a normal gait, ability to heel 
and toe stand, ability to squat with assistance, normal 
posture, intact sensory perception to light touch and 
negative straight leg raises.  He did have tenderness to the 
right lower lumbar paraspinals and from the sacrum into the 
right hip on palpation.  The diagnosis was low back pain with 
radiculopathy at the L5-S1 level, and spinal stenosis.  
Manifestations of the disability were pain from the lumbar 
spine down the right buttocks into the posterior aspect of 
the right leg in L5-S1 distribution.  The examiner was unable 
to state whether service caused back problems although 
service could have aggravated his back problems if he was 
constantly lifting, bending, twisting and had spinal stenosis 
at the time.  

Medical records were thereafter received which showed that 
the veteran sought treatment for a back condition in November 
1998 from Kenneth Vogel, M.D.  The impression on a MRI report 
was advanced degenerative change at the L5-S1 level with 
right paracentral and central disc herniation causing 
apparent foraminal stenosis on the right side.  There was 
also a mild concentric bulge at the L2-L3 level that was 
causing relative canal stenosis at that level as well.  The 
diagnosis provided by Dr. Vogel was herniated lumbar disk.  

VA outpatient treatment records dated from June to December 
of 1998 do not reflect evaluation or treatment of the low 
back.  VA outpatient treatment records dated from March to 
April of 1999 reflect that the veteran complained of back and 
leg pain in March 1999. 

Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if preexisting active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303. Where a veteran served for at least 90 days during a 
period of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Before proceeding to the merits of the claim, the Board must 
determine whether the claim is well grounded.  A claim for 
service connection must be supported by evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Buckley 
v. West, 12 Vet. App. 76, 84 (1998).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[section 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Generally, for a claim to be well grounded, a 
claimant must submit: (1) a medical diagnosis of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd, 78 F.3d. 604 (Fed. Cir. 1996) (per curiam).  

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see 
38 C.F.R. § 3.303(b).

The credibility of the evidence is presumed when determining 
whether a claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  In that regard, a lay 
person is competent to describe symptoms, but not to offer 
evidence which requires medical knowledge, such as a 
diagnosis or a determination of etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, if the 
only evidence on a medical issue is the testimony of a lay 
person, the claimant has not met the burden of submitting a 
well-grounded claim.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Where a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service. 38 U.S.C.A. § 1154 (West 1991); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 38 C.F.R. § 
3.304 (1998).  However, competent evidence of a nexus between 
a current disability and service is still required.  Turpen 
v. Gober, 10 Vet.App. 536 (1997);  Libertine v. Brown, 9 Vet. 
App. 521 (1996).

The available medical evidence shows that the veteran has 
been diagnosed as having chronic radiculopathy L5-S1, spinal 
stenosis, low back pain and spinal spurs.  Accordingly, the 
veteran has met the first prong of the Caluza test for a 
well-grounded claim.  

Regarding whether there is competent evidence of a disease or 
injury having been incurred in service, the Board will 
consider the claimant's status as a combat veteran.  At the 
travel board hearing, the veteran's representative stated in 
connection with testimony concerning the low back that the 
veteran was thrown several feet as a result of a mortar blast 
and that back symptoms developed thereafter.  In Collette v. 
Brown, the Court of Appeals for the Federal Circuit set forth 
a three-step sequential analysis: (1) the veteran must 
produce satisfactory lay or other evidence that would allow a 
reasonable fact finder to conclude that the alleged injury or 
disease was incurred in or aggravated by the veteran's combat 
service; (2) if the proffered evidence is consistent with the 
circumstances, conditions or hardships of service, a factual 
presumption arises that the alleged disease or injury is 
service connected, and; (3) if the veteran has satisfied the 
first two requirements, then the presumption of service 
connection can only be rebutted by clear and convincing 
evidence to the contrary.  Collette, 82 F.3d 389, 393 (Fed. 
Cir. 1996).  

The representative's statement that there was a mortar blast 
in service and that back symptoms developed following that 
blast is satisfactory lay evidence of service incurrence of a 
back injury.  Moreover, the occurrence of a mortar blast is 
consistent with the circumstances of the veteran's service.  
Thus, a factual presumption arises that a back injury was 
incurred in service.  The Board will not discuss the third 
Collette step at this juncture since it is not until the 
merits-adjudication stage that medical-record or other 
adverse evidence is generally considered to rebut the 
veteran's evidence of in-service incurrence or aggravation.  
Arms v. West, 12 Vet. App. 188 (1999). 

The veteran has testified that he participated in building 
bridges in service, a task which involved the carrying and 
lifting of heavy panels.  He stated during the travel board 
hearing that he became aware something was happening to his 
back when he was involved in the building of Temple Bridge.  
This testimony by the veteran also may be considered lay 
evidence of an inservice injury that is sufficient to meet 
the requirements of the second Caluza prong.  The Board has 
not considered the provisions of 38 U.S.C.A. § 1154(b) in 
this determination as there is no indication that the veteran 
was engaged in combat during the building of Temple Bridge. 

Regarding the third prong of Caluza, there is no medical 
evidence of record that links the claimed back disability to 
service, and therefore, the claim is not well grounded.  See 
Arms, 12 Vet. App. at 200; Wade v. West, 11 Vet.App. 302 
(1998) (Combat veteran did not submit sufficient evidence of 
a causal nexus between an in-service event and the current 
disability and thereby failed to submit a well-grounded 
claim).  The determination as to whether a current back 
disability variously diagnosed is related to a combat-related 
back injury or to lifting of bridge panels or other activity 
related to bridge building in service is not susceptible to 
lay observation and therefore competent medical evidence of 
nexus is required. 

While the VA examiner did state that it was possible that 
service could have aggravated the back problems if the 
veteran had spinal stenosis in service, there is absolutely 
no medical evidence indicating that a back injury or disease 
preexisted service.  In that regard, the Board notes that 
every veteran is presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders then noted or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111 (West 
1991).  In this case, no notation was made on the entrance 
examination report of a preexisting back injury or disease. 

As was noted earlier, it is possible for a claimant to meet 
the third prong of Caluza by showing that a condition was 
noted in service and that there is post-service continuity of 
symptomatology.  In this case, the veteran has testified that 
he noted a back condition in service.  He has also testified 
that he first experienced back pain in service that has 
increased in severity with age.  However, lay testimony is 
insufficient to show that there is a nexus between a current 
back disability and the post-service symptomatology.  While 
the veteran is competent to testify to the pain that he 
experienced since service, he is not competent to testify 
that what he experienced in service and since service is the 
same condition he is presently diagnosed with.  See Clyburn 
v. West, 12 Vet. App. 296, 302 (1999).  Accordingly, the 
veteran's claim is not well grounded for lack of a medical 
nexus between a current back disability and service.  

Before concluding, the Board will address a matter concerning 
the Board's jurisdiction in this case.  The RO originally 
denied service connection for a back condition in January 
1995, and the veteran filed a notice of disagreement in 
February 1995.  The veteran filed a substantive appeal form 
in August 1995 wherein he noted that the statement of the 
case which was issued earlier that month did not include the 
issue of a back condition.  It was not until December 1995 
that the RO issued a supplemental statement of the case 
(SSOC) which included the back condition.  The cover letter 
to the SSOC informed the veteran that he had already filed a 
substantive appeal, therefore, a response was optional.  
However, a response to a SSOC is required to perfect an 
appeal if the SSOC covers issues that were not included in 
the original statement of the case.  38 C.F.R. § 20.302(c) 
(1998).  Nothing further was received from the veteran before 
the case was transferred to the Board.  

By statute, appellate review is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 1991).  A substantive appeal must be filed within 60 
days from the date that the RO mails the statement of the 
case to the appellant or within the remainder of the one year 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (1998).  Although the RO did not issue 
a statement of the case, the veteran provided testimony 
concerning the back condition at a hearing before a VA 
hearing officer in August 1995.  The hearing occurred within 
one year of the February 1995 mailing of the adverse decision 
and therefore meets the time requirements of 38 C.F.R. 
§ 20.302(b).  Even though the statements made at the hearing 
were oral, once they were transcribed, they met the 
requirement of 38 U.S.C.A. § 7105(b) that a substantive 
appeal be in writing.  See Tomlin v. Brown, 5 Vet. App. 355, 
357-58 (1993).  Moreover, at the hearing, the veteran made 
specific arguments concerning a reason that the RO denied the 
claim.  Accordingly, the hearing transcript meets the 
requirements for a substantive appeal set forth in 38 C.F.R. 
§ 20.202 (The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination being appealed.).  Therefore the 
Board has jurisdiction over the appeal.  See Archbold v. 
Brown, 9 Vet.App. 124, 132 (1996).

ORDER

The veteran has not submitted a well-grounded claim for 
service connection for a back disability, therefore, the 
appeal is denied.  



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals



 

